Bosnia and Herzegovina (debate)
The next item is the Commission statement on Bosnia and Herzegovina.
Member of the Commission. - Madam President, it is a pleasure to start with Cathy still here when we were both just discussing a couple of messages that could be shared with you. I wish to thank the European Parliament for the opportunity to make this statement on Bosnia and Herzegovina at this crucial moment for the country.
I share your views regarding the situation in Bosnia and Herzegovina. The political situation has deteriorated and reforms are progressing slowly. 2010 is an election year and some political leaders are engaged in divisive rhetoric. In addition, the economic crisis makes the situation even more difficult.
On the other hand, stability and security are not at risk, according to the reports of EUFOR and EUPM. Let me reassure you that, in these difficult times, the European Union stays fully committed to Bosnia and Herzegovina's European future. I share this personal commitment with the High Representative, Baroness Ashton. Our goal is a stable Bosnia and Herzegovina, firmly on its way towards the European Union, and we will provide all our support to reach this goal.
However, it is up to the country's authorities to use all available tools and to make all possible efforts to make this happen. Otherwise, the country risks falling behind the rest of the region. We can both say - Cathy Ashton can be a witness - that the high-level meeting in Sarajevo on 2 June reaffirmed the unequivocal European perspective for the Western Balkans based, firstly, on meeting the Copenhagen criteria and, secondly, the conditionality of the Stabilisation and Association Process.
The high-level meeting was also an opportunity for the European Union to underline the importance of regional cooperation and to encourage positive steps towards reconciliation to be undertaken by neighbouring countries in the region. Together with all European Union interlocutors, the Commission will continue to work for the transition from the office of the High Representative towards a strengthened European Union presence in the country once the conditions are met. This will, of course, take into account the broader planning on the External Action Service based on the implementation of the Lisbon Treaty. Let me underline one particularly important point here. The Dayton Agreement needs to be fully respected and Bosnia and Herzegovina's territorial integrity is a part of it. Challenges in this regard are unacceptable.
As a matter of priority, the European Union also expects political leaders to demonstrate responsibility by bringing the constitutions into line with the judgment of the European Court of Human Rights. Further constitutional amendments are needed to make Bosnia and Herzegovina a more functional state, but also to comply with Article 2 of the stabilisation and association agreement. I have asked Prime Minister Špirić to set up an institutionalised body on constitutional reform that could remain operational after the elections.
Indeed, as mentioned in your resolution, joining the European Union means accepting its rules and values. All Western Balkan countries and European Union Member States will organise a population census in March 2011. It is urgent that Bosnia and Herzegovina adopts census law. The 2011 census is crucial for promoting social and economic development and for European Union integration. The Commission is prepared to provide additional technical support and be actively involved in the monitoring of the census. The parliament in Bosnia and Herzegovina is still discussing the draft law on census. The Commission has organised numerous workshops and meetings with Members of Parliament, Ministers and civil servants to explain the importance of the census and urge them to agree on it.
In this challenging environment, the Commission continues to promote reforms through a continuous dialogue with the authorities. The stabilisation and association agreement is likely to enter into force before the end of 2010. In order to meet its commitment under this agreement, Bosnia and Herzegovina needs to establish viable government structures able to adopt and implement European Union compatible laws.
As regards the visa dialogue, the Commission proposal presented on 27 May maintains only a limited number of outstanding requirements. Visa liberalisation is a proof that political consensus brings tangible results. As soon as our assessments conclude that all benchmarks are met, the European Parliament, and the Council will codecide on the Commission's proposal.
Let me conclude by underlining that it is important that we all continue to press for a responsible leadership and to give concrete evidence to the population that their future is in the European Union. The resolution presented by Mrs Doris Pack is a positive step in this direction.
Madam President, there are many aspects to the report on Bosnia and Herzegovina and I can only highlight some of them.
The European perspective, which Mr Füle has also spoken about, is obviously the lowest common denominator in Bosnia and Herzegovina. However, the country has not moved much closer to this goal over the last four years, because the political system and the politicians there are drifting apart and a gap is forming, in particular, between the two entities. One sees itself as a state within a state, while the other has principles of governance that make it impossible for the individual levels to function. There is no common market in this country. There is no common energy supply and there is a lack of common institutions. The constitution of the country, which was drawn up by the international community in Dayton, does not form an effective basis for a functioning constitutional state. In addition, it violates human rights, as has been made clear by the judgment of the European Court of Human Rights in Strasbourg.
Mr Füle, we would like to see greater involvement on the part of the EU and, if necessary, the application of sanctions by EU institutions. This laissez-aller and laissez-faire approach is getting us nowhere. The people of Bosnia and Herzegovina are used to a different attitude and themselves have a different attitude to us.
You have already discussed visa liberalisation. We hope very much that it will be possible to achieve this.
The battle against criminality and corruption is far from won. In some areas, it has not even really started. Unfortunately, the administration and the political system are part of this corruption. This, together with the weak judicial system, is frightening investors off and preventing new jobs from being created, in particular, for young people.
That brings me to the subject of education. It is regrettable that the structures are outdated and inefficient. The validation of diplomas and the recognition of degrees represent a major problem. Much more must be done in this area, including at the state level. People are not even taking part in our programmes because they do not have the necessary expertise. This is why we need to help them.
Local politicians are the main obstacle to the return and reintegration of refugees. The prime ministers are telling people to come back, but the local politicians are failing to provide electricity and water supplies and, therefore, the refugees are returning to where they came from.
As a result, there is still a huge amount to be done and I hope you will help the people of the country in their task. They deserve our help and they need our support, because they should have a future as part of the European Union.
Madam President, I should like to start by thanking the rapporteur, Mrs Pack, for her constructive cooperation.
As to Bosnia and Herzegovina: the country's future lies in the European Union. However, to make that future a reality, its political leaders must show common will and resolve and refrain from using nationalistic polarising rhetoric. The Bosnian people must no longer be held to ransom by the unwillingness of their political leaders. In the field of visa liberalisation, concerted efforts towards reform have indeed proved possible, and visa-free travel to Europe is now within reach for Bosnians.
Yet not only reforms are required on the path towards the EU. It is also important to be a well-functioning state for citizens; a country in which all citizens can participate, irrespective of the group or minority they belong to. The European Court of Human Rights has held that the Bosnian Constitution violates human rights, and it urgently needs to be amended so that all Bosnians have the right to vote and stand for election.
I cannot stress enough the importance of regional cooperation in the Western Balkans in the interests of stability and progress. The Balkan countries have a responsibility to one another to make progress in harmony. Where there are disputes with neighbouring countries, as in the case of Croatia's planned construction of the Pelješac bridge, a negotiated solution is to be found.
Finally, I should like to emphasise that it is of the utmost importance to Bosnia and Herzegovina that it come to terms with the wars of its past. Women who were victims of rape and other sexual violence during the war deserve justice. Bosnia and Herzegovina must punish the perpetrators and give these women more support. This July, it will have been 15 years since the dreadful genocide in Srebrenica. That tragic occurrence must occupy a place in the collective memory of the Balkans. The various resolutions adopted by parliaments in the Western Balkans are most welcome in that context, and the apologies made recently by the President of Croatia for Croatian policy in Bosnia and Herzegovina during the war were also an important gesture and a step towards ethnic reconciliation in the Balkans.
on behalf of the ALDE Group. - Madam President, Bosnia and Herzegovina incites, at least in me, feelings of both affection and frustration. It needs tough love from us and I think that is what it gets from Doris Pack.
The insistence on reform to make the state work properly is not because of some esoteric desire to dictate or to interfere. Commissioner Füle rightly talked about the economic conditions making the political difficulties more acute. A functional state is essential to welcoming investment, taking up EU funding and export opportunities, thus creating jobs. So, reform and economic aspects are intertwined. We desperately need also the reforms to respect human rights and justice and fight corruption. I am very keen on visa-free travel, on the visa liberalisation, and I hope to help in the Foreign Affairs and Civil Liberties Committee to secure that, we hope, by the autumn. That would be very good news, I think, for Bosnian citizens.
Madam President, we in this House are actually addressing the Bosnians; that is, the politicians and the people there. There are two very positive aspects: the forthcoming visa liberalisation and the fact that the political leaders in the Balkans are talking to each other again. We must now take those two positive aspects, look the Bosnian politicians in the eye and say, 'If you can do that, you can also come to an agreement with each other, as that is what is standing in the way of your EU membership. It will happen one day, but it will only happen to a united Bosnia and Herzegovina'.
If we can communicate that message, they will get there. The country still has some work to do, for example, on the position of vulnerable groups in society, the ethnic conflicts and the right to freedom of expression. We welcome all such improvements.
(SK) It is an objective fact that the progress achieved by Bosnia and Herzegovina on the path to European integration is considerably slower than that of other states in the region. It is an equally negative fact that we have long witnessed very limited progress in the results of reforms that are linked to future membership of the European Union.
In Bosnia and Herzegovina, 2010 is an election year. Thanks to this, or perhaps rather because of it, there have been very poor results for many of the reforms. The current situation in the country is such that there are not many reasons to expect any dramatic changes for the better in this area after the election. The political leadership of the country must clearly understand, however, that it is only concrete results in the reform process and in fulfilling the criteria that can move the country ahead on its European path. One of the most important is constitutional reform, which should introduce a coherent constitutional system with functioning, independent and, above all, effective institutions.
Of equal importance are economic reforms, particularly structural ones, which should eliminate all obstacles on the way to creating a single economic space in the country and restarting the privatisation process. One negative factor is the growth in unemployment, which has reached 40%, according to official statistics.
On the other hand, we should view objectively - and mention as a positive factor - the successful fulfilment of the criteria for introducing a visa-free regime. The resolution we will vote on tomorrow gives an objective assessment of the situation in the country, in my opinion, and shows the willingness of the European Union to help the country in its ambitions for integration, on the assumption that the political leadership and the people manage to tackle and resolve the problems which, prior to securing EU membership, they need to tackle and resolve themselves.
(DE) Madam President, I would like to congratulate the rapporteur and also our shadow rapporteur. They have produced a good report. The most important point for me is that both sides which are currently making life difficult in Bosnia and Herzegovina have come to their senses and are retreating from their extreme positions. One of these extreme positions involves constantly calling Bosnia and its integrity into question and threatening to hold referendums which will have no impact except to stir up public opinion and generate hatred. The other extreme position is to call into question the basic structure of Dayton. Does the Dayton Agreement need to be adapted? Yes. It has already been modified, but more work needs to be done.
One side is constantly saying that the office of the High Representative must be abolished and I agree with this. However, the side that is calling for that to happen must prepare the ground for the politicians in the country to be able to take on the responsibility themselves. This must be our objective, but the politicians must also play their part. In addition, at the next election, the voters will hopefully elect politicians who are prepared to be responsible for their own country.
Madam President, the European Union has repeatedly offered its commitment to EU membership for the Western Balkan countries, including Bosnia and Herzegovina, but, as we all know, the primary responsibility for the real reforms and for accession lies with the country, and it depends on its will and capacity to implement the Copenhagen criteria and the commitments taken.
We all know, and it has been said here, that at present, progress in Bosnia and Herzegovina is limited but, at the same time, we know that the fragmentation of decision making, of legislation, or the overlapping competences, is rooted to an important extent in the provisions of the Dayton Agreements, which, it is true, were necessary to stop the killings.
Responsibilities are shared between the international community, including the European Union, and domestic authorities. I think that this is true more than in other countries in the Balkans. We have been active in Bosnia and Herzegovina since 1995 with policies, human resources, energy and funds.
We must support more, and more actively, the authorities and primarily the people of Bosnia and Herzegovina. I would like to make two comments on visa liberalisation. Firstly, in relation to the supposed danger of exporting organised crime if visa requirements are eliminated, I would like to stress that this is not true. On the contrary, in those countries where there is no visa requirement, there is less organised crime, because we basically eliminated organised crime which is related to visas and to trafficking in the countries where such a requirement exists.
The second argument I would like to put to you is that people who travel to study, to visit, to make friends, to learn new things, change their vision when they return to their countries. They are more demanding of the authorities in their countries. They ask for more accountability and they are the people who can push for and who can implement and fulfil the reforms in the country.
I have given two arguments in favour of visa liberalisation for Bosnia and Herzegovina, and I hope that this will happen during 2010.
(SL) Commissioner Füle and the rapporteur, Mrs Pack, are right in observing that we have not, in the main, received good news from Bosnia and Herzegovina over the past few years.
I think that 2010 should be a turning point for Bosnia. First of all, it needs to avail itself of the preparedness of the European Union to liberalise visas. Now it is up to the Bosnian politicians to do their bit.
Secondly, Bosnia and Herzegovina should take advantage of the positive conditions in its region. Croatia and Serbia now have governments which are in favour of a united, whole and undivided Bosnia and Herzegovina.
Thirdly, the October elections will be a great opportunity for Bosnia and Herzegovina, offering its voters an opportunity to elect politicians who are prepared, and have the capacity, to move the country forward.
After the elections, we need a new agreement, a post-Dayton agreement, which will bring about a functioning state and government. That is something that Bosnia and Herzegovina currently lacks. In addition, this agreement must ensure the long-term existence of Bosnia and Herzegovina and it must contain international legal guarantees from the European Union, the United Nations and Croatia and Serbia. We are prepared to do everything to get to that point.
(DE) Madam President, 15 years after the Dayton Agreement, Bosnia and Herzegovina has made a certain amount of limited progress, but has really not come very far. We should not therefore deceive ourselves about this. People often say that the Dayton Agreement is fundamentally all right, that it just needs to be applied properly and that better politicians must be found, but this is not true. The current structure of Bosnia and Herzegovina is not fully functional. The country must be transformed into a true federation made up of three peoples with equal rights. Instead of the many small, inflexible cantons, it must be organised into larger, more efficient regions of mixed nationalities. The central bodies of the state must, of course, also be strengthened and the minorities must be given basic human rights and their position must be reinforced, as the judgment of the court in Strasbourg stated.
Therefore, root and branch reform of the state is required. However, this reform must be initiated by forces within the country itself. We can only offer them support. This is where the major problem lies. It is not just Mr Dodik, but it is mainly Mr Dodik who is blocking every attempt at genuine reform. This means that we must do everything possible to encourage the development of a young political elite within the country. I welcome the fact that one of the areas which Mrs Pack's excellent report focuses on is culture and education. This country needs a complete education system which is worthy of its great history, from multinational nurseries through to a new European university.
Bosnia and Herzegovina is a country which was not only characterised by conflict, but also by highly exemplary tolerance. This is where a tolerant European form of Islam has developed. This is where, during the Austrian era, the first Islamic law in Europe was enacted, which remains an example to this day. Many people in this country were able to live together peacefully. The Bosnians can be proud of their history and if they can develop something of the same spirit again and bring it into a modern Europe, I believe that 2010 could be a positive turning point for Bosnia and Herzegovina.
(SV) Madam President, I would like to thank Mrs Pack for a balanced and extremely objective report, but I would also like to thank Mr Füle for the enormous amount of interest and the knowledge that he demonstrates in his work in relation to this interesting but very complicated part of our Europe.
You are absolutely right, Commissioner, when you say that Bosnia's territorial integrity cannot and must not be called into question. If I had to choose one thing that I would like to emphasise today, it would be visa liberalisation. I very much hope that we will succeed in concluding the visa liberalisation process before the election in October. If we do not have time to do this, to send this signal, we must send a clear signal from the Commission that we will conclude this process in the very near future. Otherwise we will, unfortunately, jeopardise both the result of the election and people's interest in participating in the election in Bosnia.
(SK) Unfortunately, the Balkans and the region of Bosnia and Herzegovina are still something of a powder keg.
I personally believe that it is very important for the European Union that we maintain the strong influence we have in this region, and for us to show the region, and Bosnia and Herzegovina in particular, that they have the possibility of a European future, and one of the areas where we can demonstrate this is in the liberalisation of the visa regime, which I support very much.
I also believe that we can no longer change the old politicians, but we can show the young generation and new generations that the EU is here for them, whether through training, or through the fact that we are supporting more exchanges between young people in the EU and Bosnia and Herzegovina.
(IT) Mr President, ladies and gentlemen, Bosnia and Herzegovina has made less progress than any other country in the Western Balkans in meeting the criteria laid down by the European Commission, even though this is the region where the international community and the European Union have had the greatest presence, with ad hoc institutions and financial aid. Bosnia and Herzegovina is still, in fact, posing great difficulties. The European Union cannot consider the future membership of a country where the High Representative is still present and plays an active part in the political decision-making process. Progress will therefore be greatly dependent on the gradual withdrawal of the Office of the High Representative.
Neither it is clear how the various political partners can cooperate. The country is divided between the Serb Republic and the Federation, as well as being divided into three main ethnic groups, each representing a minority in its own part of the country. As a result, the population has fallen over the last 10 years from 4.5 million to 3.4 million inhabitants. It seems that the people themselves are no longer convinced that there is a future for their country. The prospect of membership of the European Union was offered to Bosnia and Herzegovina, considering it as a single country and not as separate territorial parts. The people of Bosnia and Herzegovina must therefore decide whether they wish to be part of a single country before any other decision over membership can be made.
(RO) The proposal to waive the visa scheme for Bosnia and Herzegovina should encourage this country to make even more progress in the areas of justice reform, combating corruption and organised crime and consolidating the administration system. I hope that this will happen. I was very surprised in Sarajevo to hear that representatives of civil society were asking us not to support the visa waiver because this would signal our support for the current politicians to return to power.
The European Union must present a clear, realistic and inspiring accession programme, which will encourage all countries in the Western Balkans to participate in viable regional cooperation and, consequently, in permanent reconciliation. The EU must propose a number of short-term objectives which Bosnia can meet so that its citizens can see the progress made and be motivated to continue the reform process. Such a system could be applied in every Western Balkan state.
(HU) The European Union had only one answer to Sarajevo and Srebrenica: Dayton. Several people here have said that we need to find a different tone, and this is not the tone of economic and political sanctions, but that of which Mr Posselt has also spoken. We, the EU, are more than an economic community of interests. Culture, religion and education have been mentioned. I can say one thing, and urge my colleagues on one matter. There will be peace in Sarajevo and Bosnia and Herzegovina will be a country of independent, free and happy people only when we, the EU, set an example, when every national minority within the EU is able to decide on the use of its taxes and its native language, and when they are not being discriminated against but are given territorial and cultural autonomy. The key to the future as far as Bosnia and Herzegovina is concerned is for the minorities in the EU to be given the right to self-determination.
Member of the Commission. - Madam President, let me start where this very useful debate has ended. I think we are united in our messages. The draft resolution has generated a debate which was about these united messages. I think it shows our joint commitment but it also underlines the seriousness of the situation we face in Bosnia and Herzegovina.
I think it is clear from this debate - and I fully concur with this - that politicians, above all, politicians in Bosnia and Herzegovina, have to resume the responsibilities that they have vis-à-vis the citizens and vis-à-vis the country. I also fully agree that the best way to prove it is through concrete progress. Again, the case was made that visa liberalisation has shown that there is a way for the politicians in Bosnia and Herzegovina not only to agree on something, but actually to do a very good job in implementing a rather demanding road map leading us to the visa-free regime.
I think we are also clear on what the short-term and the medium-term priorities are. Regarding the short-term priorities, firstly there is definitely the compliance of the Bosnia and Herzegovina Constitution with the European Convention on Human Rights and the SAA agreement; secondly, the adoption of the state-level census law; and, thirdly, the fulfilment of the outstanding benchmark for visa liberalisation.
At the same time, I do not think we should just wait for the elections to bring certain results in October. We need to start thinking now about the medium term - a holistic, but, at the same time, comprehensive approach to Bosnia and Herzegovina. Already now, we should work on momentum on the window of opportunity, which should be presented by the results of the October elections. I think we need to encourage the politicians during the pre-election campaign to clearly state their vision of the future of Bosnia Herzegovina, their view of the European future and the European relationship and aspirations of that country. There will be many challenges after the elections, including further changes in constitutions, and we need to make sure that both of us - the politicians in Bosnia and Herzegovina and the EU - are ready for the greater part of the ownership to be assumed by the politicians in Bosnia and Herzegovina. I think it is time for these elections to end the Dayton era and put us in a European era.
I have received one motion for a resolution tabled in accordance with Rule 110(2) of the Rules of Procedure.
The debate is closed.
The will take place tomorrow (Thursday, 17 June 2010) at 12.00.